ITEMID: 001-91430
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF VLADIMIROVA AND OTHERS v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 5. The first applicant, Mrs Nadezhda Stoyanova Vladimirova, was born in 1945. Her husband, Mr Hristo Velimirov Vladimirov, born in 1946, and her mother, Mrs Ivanka Marinova Petkova, born in 1920, are the second and third applicants. All applicants are Bulgarian nationals and live in Sofia.
6. In 1968 the applicants purchased from the State a four-room apartment of 140 square metres in the centre of Sofia. Until then, the applicants’ family and two other families had been sharing the apartment as tenants. The apartment had become State property by virtue of the nationalisations carried out by the communist regime in Bulgaria in 1947 and the following several years. The apartment was on the third floor of a five-storey building constructed in the beginning of the 1930s.
7. After the adoption of the Restitution Law in 1992, the former pre-nationalisation owners brought proceedings under section 7 of that law against the applicants.
8. By judgment of 30 July 1996 the District Court found that the 1968 transaction was null and void on several grounds, including abuse of office, since at the relevant time the second applicant’s father had been an employee of the municipal real estate service. The applicants appealed.
9. By judgment of 12 April 2000 the Sofia City Court upheld the lower court’s judgment while it modified its reasoning. The court found that the allegation about abuse had remained unproven, the very fact that a relative of the applicants had worked in the municipal real estate service being insufficient.
10. The court found, however, that a relevant document concerning the 1968 transaction had been signed by the deputy to the official in whom the relevant power had been vested. The court considered that as a result the applicants’ title was null and void. The applicants were ordered to vacate the apartment.
11. The judgment of the Sofia City Court was recorded in the court’s register on 19 June 2000. From that moment it became possible for the parties to learn about that judgment, if they visited the Sofia City Court’s registry.
12. The applicants, who had been waiting for the Sofia City Court’s judgment since 10 May 1999, the date of the last hearing, checked the register on an unspecified date between 19 August and 20 September 2000. On 20 September 2000 they submitted a petition for review (cassation) against the Sofia City Court’s judgment.
13. By decisions of 22 February 2001, 26 March and 25 October 2002 the Supreme Court of Cassation decided that the cassation appeal had been submitted outside the relevant two-month time limit, which had expired on 19 August 2000 and refused to renew that time limit. The Supreme Court of Cassation agreed with the applicants that the Sofia City Court had delivered its judgment more than one year after the last hearing in the case and that the applicants had never been informed that the judgment had been ready and recorded. It found, however, that according to the relevant law the twomonth period for the submission of a petition for review (cassation) ran from the date on which the impugned judgment had been made available in the court’s register.
14. On unspecified dates between 2000 and 2002, it became possible for the applicants to obtain compensation from the State, in the form of bonds which could be used in privatisation tenders or sold to brokers. The applicants did not avail themselves of this opportunity.
15. The applicants were evicted in March 2004.
16. In 2003 the applicants were granted the tenancy of a two-room municipal apartment, which they rented at low regulated price. In order to obtain this tenancy, the applicants were required to declare their financial situation.
17. In November 2005 the municipality sold that apartment to the applicants for a regulated price below market value – 31,300 Bulgarian levs (BGN), the equivalent of approximately EUR 16,000. The applicants paid, in addition, the equivalent of approximately EUR 650 in fees.
18. In 2003 the applicants issued proceedings for damages against the State under the State Responsibility for Damage Act, arguing that the State administration had been responsible for the omission that had led to the nullification of their title. In accordance with their practice in similar cases, the courts rejected those claims. The final judgment was delivered by the Supreme Court of Cassation on 1 November 2007.
19. The relevant background facts and domestic law and practice have been summarised in the Court’s judgment in the case of Velikovi and Others v. Bulgaria, nos. 43278/98, 45437/99, 48014/99, 48380/99, 51362/99, 53367/99, 60036/00, 73465/01, and 194/02, 15 March 2007.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
